Citation Nr: 0124128
Decision Date: 10/04/01	Archive Date: 12/03/01

DOCKET NO. 98-03 550A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

1. Entitlement to secondary service connection for a psychiatric
disorder.

2. Entitlement to an increased evaluation for residuals of a head
injury, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Roger W. Rutherford, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to January
1967. This matter first came before the Board of Veterans' Appeals
(Board) on appeal from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
In a November 1999 decision, the Board determined that the claim
for service connection of a psychiatric disorder was not well-
grounded and that a rating higher than 10 percent for residuals of
a service-connected head injury was not warranted. The veteran then
appealed this decision to the United States Court of Appeals for
Veterans Claims (Court).

Prior to the Court issuing a decision in the veteran's appeal, the
parties filed a joint motion to stay the proceedings and remand the
case for consideration in light of the newly imposed obligations
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475 (2000), codified at 38 U.S.C.A. 5100, 5102, 5103,
5103A, 5106, 5107, 5126 (West Supp. 2001). The Court granted the
motion in March 2001 and ordered the November 1999 Board decision
be vacated. The case was returned to the Board for action in
accordance with the Court's order.

REMAND

The VCAA was enacted during the pendency of this appeal. Among
other things, this new law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to the
duty to assist, and superseded the decision of the Court in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.
Gober, 14 Vet. App. 147 (2000) (per curiam order), which had held
that VA could not assist in the development of a claim that was not
well grounded. This change in the law is now applicable to all
claims filed on or after the date of

- 2 -

enactment of the Veterans Claims Assistance Act of 2000, or filed
before the date of enactment and not yet final as of that date. 38
U.S.C.A. 5107 note (West Supp. 2001); see also Holliday v.
Principi, 14 Vet. App. 280 (2001).

The Board has reviewed these claims in light of the VCAA and
determined that additional development at the RO is warranted. In
the Supplemental Statement of the Case dated in April 1998, the RO
explains the decision denying service connection for a psychiatric
disorder as based upon the claim not being well grounded. Given
that the new law eliminates the concept of a well-grounded claim
and institutes obligations to assist the veteran in submitting a
claim even without a showing that it is well-grounded,
reconsideration of the service-connection claim by the RO is
necessary. Furthermore, as to the claim for an increased rating
higher than 10 percent for residuals of a head injury, the Board is
of the view that additional development at this point would also be
helpful. The Board notes that a rating higher than 10 percent under
38 C.F.R. 4.71a, Diagnostic Code 8045 depends upon showing a
diagnosis of multi-infarct dementia. Given that the medical
evidence of record does not indicate whether this was considered,
combined with the fact that the most recent VA examination dates
back to February 1997, a more recent examination is warranted.

For the foregoing reasons, this case is REMANDED for the following
action:

1. The RO should review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures found in 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp.
2001) are fully satisfied.

2. The RO should ask the veteran to provide information as to any
current or past treatment for his psychiatric disorder and
residuals of head injury which have not already been made part of
the record, and

- 3 -

should assist the veteran in obtaining such evidence following the
procedures set forth in 38 C.F.R. 3.159 (2000).

3. After the above-requested development is accomplished, the
veteran should be scheduled for a VA examination. After reviewing
the claims file, and examining the veteran, the examiner should
render an opinion as to the nature and severity of any residuals of
a head injury, using Diagnostic Code 8045 as guidance. In
particular the examiner should report whether the diagnoses include
multi-infarct dementia associated with brain trauma.

4. After all notice requirements have been satisfied, and the duty
to assist has been fulfilled, the RO should re- adjudicate the
claim. If the benefit sought is denied, a supplemental statement of
the case (SSOC) should be issued.

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder should be
returned to this Board for further appellate review. No action is
required of the veteran until he receives further notice. The
purpose of this remand is to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of the remanded issue. The
appellant has the right to submit additional evidence and argument
on the matter the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108

- 4 -

Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp.2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b)(2000).

5 - 



